Case 2:18-cv-10174-CCC-ESK Document 123 Filed 07/30/21 Page 1 of 1 PageID: 1065




 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

   TRACY VANDERHOEF, Individually and On                    Civil Action No.: 18-cv-10174
   Behalf of All Others Similarly Situated,
                     Plaintiffs,
                                                                        ORDER
          v.
   CHINA AUTO LOGISTICS INC., TONG
   SHIPING, et al.,
                     Defendants.

 CECCHI, District Judge.

         This matter comes before Court on the motion to dismiss plaintiffs Zhengyu He, Harold

 Brooks Moss, and Andrew Pagliara’s (collectively “Plaintiffs”) First Amended class-action

 Complaint (ECF No. 17, “FAC”), filed by defendants Tong Shiping, Cheng Weihong, and Wang

 Xinwei (the “Management Defendants”), and Lv Fuqi, Yang Lili, Bai Shaohua, and Howard Barth

 (the “Director Defendants”) (collectively “Defendants”). ECF No. 93. Defendants seek dismissal

 of the FAC pursuant to Fed. R. Civ. P. 12(b)(6) and the Private Securities Litigation Reform Act

 of 1995, 15 U.S.C. § 78u–4 (the “PSLRA”). Id. Plaintiffs opposed the pending motion (ECF No.

 94), and Defendants replied. ECF No. 99. For the reasons set forth in the accompanying Opinion,

        IT IS on this 30 day of July, 2021;

        ORDERED that Defendants’ motion to dismiss (ECF No. 93) is denied.

        SO ORDERED.

                                                    CLAIRE C. CECCHI, U.S.D.J.
